Citation Nr: 0511036	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
thyroidectomy, claimed as due to herbicide exposure.

2.  Entitlement to service connection skin cancer of the 
nose, claimed as due to herbicide exposure.

3.  Entitlement to service connection for a headache 
disorder, claimed as due to herbicide exposure.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 





INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970, including service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO denied service connection for 
status post total thyroidectomy for carcinoma of the thyroid 
as a result of exposure to herbicides, a skin condition due 
to Agent Orange exposure, and headaches.  The veteran timely 
perfected an appeal of these determinations to the Board.  In 
April 2004, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and was exposed to herbicides, including Agent 
Orange.

2.  The veteran is not shown to have a disease determined by 
VA to be associated with presumed exposure to Agent Orange in 
connection with service in the Republic of Vietnam during the 
Vietnam era.

3.  Thyroid cancer, and the residuals of a thyroidectomy, did 
not originate in service or within one year thereafter and is 
not related to any incident of service.

4.  Skin cancer of the nose did not originate in service or 
within one year thereafter and is not related to any incident 
of service.

5.  A headache disorder did not originate in service or 
within one year thereafter and is not related to any incident 
of service.


CONCLUSIONS OF LAW

1.  The veteran's residuals of a thyroidectomy were not 
incurred in or aggravated by service and may not be presumed, 
on any basis, to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The veteran's skin cancer of the nose was not incurred in 
or aggravated by service and may not be presumed, on any 
basis, to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  The veteran's headache disorder was not incurred in or 
aggravated by service and may not be presumed, on any basis, 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In an 
October 2001 letter, VA informed the veteran of the 
information and evidence necessary to substantiate a claim 
for service connection.  In addition, VA provided the veteran 
with a copy of the appealed August 2001 rating decision, 
April 2003 Statement of the Case, April 2003 Board Remand, 
and December 2004 Supplemental Statement of the Case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  In an April 2004 letter, VA again informed the 
veteran of the information and evidence necessary to 
substantiate a claim for service connection.

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, in both October 2001 and April 
2004 letters, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all the evidence necessary to 
support his claims.  Thus, the Board finds that the veteran 
was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the veteran was informed that he could 
submit any records in his possession relevant to his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claims.  

In addition, the Board notes that the veteran's claims file 
was not made available to the VA examiner prior to the April 
2001 examination for thyroid and parathyroid disease.  The 
Board observes that review of the claims file is only 
required where necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  See VAOPGCPREC 20-95; 
61 Fed. Reg. 10,063, 10,064 (March 12, 1996).  The Board 
finds that resort to the veteran's claims file was not 
necessary because the veteran provided an accurate account of 
his medical history, thus ensuring a fully informed 
examination.  In this regard, the Board observes that the 
veteran's account as related to the examiner reflected the 
evidence of record at that time.  

The Board also notes that the April 2001 VA examination 
reports for thyroid and parathyroid disease, skin disease, 
and neurological disorders were labeled as examinations for 
increased rating claims.  The Board further notes that the 
first two reports do not specifically provide an opinion as 
to the etiology of the veteran's thyroid cancer or skin 
cancer of the nose.  However, in light of the Board's finding 
that the veteran's thyroid cancer, skin cancer of the nose, 
and headache disorder are not diseases determined by VA to be 
associated with presumed exposure to Agent Orange in 
connection with service in the Republic of Vietnam during the 
Vietnam era, and in the absence of any other event, injury, 
or disease in service, and with no competent and credible 
evidence, except by unsubstantiated assertion, that the 
claimed disabilities or symptoms may be associated with an 
event, injury, or disease in service or with another service-
connected disability, the Board observes that referral of the 
case for the purpose of obtaining medical opinions regarding 
whether the veteran's disorders on appeal are etiologically 
related to service or present within one year of his 
discharge therefrom is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

The veteran contends, in essence, that he has residuals of a 
thyroidectomy, skin cancer of the nose, and a headache 
disorder, all as a result of exposure to Agent Orange while 
serving in Vietnam.  In this regard, the Board observes that 
the veteran does not contend that the disorders were incurred 
in or aggravated by service.  Indeed, on his September 2000 
claim, he indicated that he had not received treatment for 
any of these disorders while in service.

Residuals of a Thyroidectomy

Initially, the Board notes that the veteran had active 
service in Vietnam and thus was presumptively exposed to 
herbicides.  However, thyroid cancer is not among the 
presumptive conditions noted in 38 C.F.R. § 3.309(e).  
Further, the Secretary of VA has determined that there is no 
positive association between exposure to herbicides and any 
other condition not specifically determined by the Secretary 
to warrant a presumption of service connection.  See 67 Fed. 
Reg. 42,600, 42,608 (June 24, 2002).  Thus, the Board 
concludes that the veteran is not entitled to presumptive 
service connection for his residuals of a thyroidectomy.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection for the claimed 
disability does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service medical records are negative for any complaint, 
treatment, or diagnosis of thyroid cancer.  

A March 1971 post-service VA examination report reflects no 
nodules or masses on examination and no diagnosis of thyroid 
cancer.  A September 1978 VA Agent Orange examination report 
reflects no evidence of thyroid cancer.  A September 1991 
letter from R. Henseler, MD, indicates that the veteran has 
been aware of a right thyroid nodule for about four years.  
An April 2001 VA thyroid and parathyroid disease examination 
report reflects a history of a thyroid nodule in 1990 that 
was diagnosed as thyroid cancer with subsequent total 
thyroidectomy and radioactive iodine treatment.  The veteran 
complained of tiredness, cold and hot sensations, and lack of 
energy.  The examiner diagnosed the veteran with status post 
total thyroidectomy and radioactive iodine treatment for 
carcinoma of the thyroid with residuals.  

A September 1991 private report of operation reflects that 
the veteran underwent a near total thyroidectomy, and a 
subsequent September 1991 pathology report provides a 
diagnosis of papillary carcinoma of the right thyroid.  

Given the above, the Board finds that the veteran's thyroid 
cancer was not present during service or first manifest to a 
compensable degree during the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a).  Moreover, the veteran has 
failed to provide competent medical evidence relating his 
thyroid cancer, or the residuals thereof, to military 
service, to include as a result of exposure to herbicides.  
Accordingly, service connection on a direct or presumptive 
basis is not warranted.  

The Board acknowledges the veteran's contentions that his 
residuals of a thyroidectomy are related to service, 
specifically to exposure to herbicides.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a thyroidectomy, to 
include as a result of exposure to herbicides.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Cancer of the Nose

As discussed above, the Board acknowledges that the veteran 
was presumptively exposed to herbicides while in service.  
The Board observes, however, that skin cancer of the nose is 
not among the presumptive conditions noted in 38 C.F.R. 
§ 3.309(e).  The Board again notes that the Secretary of VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition not 
specifically determined by the Secretary to warrant a 
presumption of service connection.  See 67 Fed. Reg. 42,600, 
42,608.  Thus, the Board concludes that the veteran is not 
entitled to presumptive service connection for his skin 
cancer of the nose.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection for the claimed 
disability does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  Combee v. Brown, supra.  

Service medical records are negative for any complaint, 
treatment, or diagnosis of skin cancer of the nose.  The 
Board notes that at the November 1968 entrance examination 
the veteran reported a history of pityriasis that had 
disappeared.  The Board also observes that the examiner noted 
no existent skin abnormalities.  

A March 1971 post-service VA examination report reflects no 
dermatitis or any other skin abnormality.  A September 1978 
VA Agent Orange examination report reflects no evidence of 
skin cancer of the nose.  An April 2001 VA skin disease 
examination report reflects that the veteran had a basal cell 
carcinoma removed from his nose two years earlier and that he 
believed that it was present for a few years.  The examiner 
diagnosed the veteran with a history of basal cell carcinoma 
of the nasal ale with residual scar.  

The veteran has not submitted any post-service private 
medical records related to his skin cancer of the nose.  

Given the above, the Board finds that the veteran's skin 
cancer of the nose was not present during service or first 
manifest to a compensable degree during the one-year 
presumptive period following his discharge from service.  38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  Moreover, the 
veteran has failed to provide competent medical evidence 
relating his skin cancer of the nose to military service, to 
include as a result of exposure to herbicides.  Accordingly, 
service connection on a direct or presumptive basis is not 
warranted.  

The Board acknowledges the veteran's contentions that his 
skin cancer of the nose is related to service, specifically 
to exposure to herbicides.  The Board observes, however, that 
he, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
supra; Espiritu v. Derwinski, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for skin cancer of the nose, to include as 
a result of exposure to herbicides.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.

Headache Disorder

The Board again acknowledges that the veteran was 
presumptively exposed to herbicides; however, the Board 
observes that a headache disorder is not among the 
presumptive conditions noted in 38 C.F.R. § 3.309(e).  The 
Board again notes that the Secretary of VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition not specifically 
determined by the Secretary to warrant a presumption of 
service connection.  See 67 Fed. Reg. 42,600, 42,608.  Thus, 
the Board concludes that the veteran is not entitled to 
presumptive service connection for his headache disorder.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection for the claimed 
disability does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  Combee v. Brown, supra.  

On his September 2000 claim, the veteran stated that he has 
had migraine headaches since 1992.

Service medical records are negative for any complaint, 
treatment, or diagnosis of a headache disorder.  The Board 
notes an October 1969 entry showing complaints of a throbbing 
headache.  The Board observes, however, that the impression 
was of sinusitis with secondary headaches.  The Board notes 
that there are no additional complaints of headaches while in 
service.

Post service, neither the March 1971 VA examination report 
nor the September 1978 VA Agent Orange examination report 
reflects any complaint or diagnosis of a headache disorder.  
An April 2001 VA neurological disorder examination report 
reflects that the veteran began having headaches about 20 
years earlier, that they occurred very infrequently until 10 
years ago, and that they now occur three to four times per 
month.  Stress was the only apparent factor noted in 
increasing the likelihood of a headache.  The examiner 
assessed the veteran with migraine headaches and stated that 
the exact date of onset is not clear as is their relation to 
any service-related activity.  

The veteran has not submitted any post-service private 
medical records related to his headache disorder.  

Thus, the Board finds that the veteran's headache disorder 
was not present during service or first manifest to a 
compensable degree during the one-year presumptive period 
following discharge from service.  38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).  The Board notes the April 2001 VA 
examiner's statement that the onset of the veteran's migraine 
headaches was unclear as was any link to service; however, 
the Board observes that the veteran himself stated that his 
headaches began about 20 years earlier, which would have been 
in 1981.  Furthermore, the veteran did not complain of any 
headaches at the 1978 VA Agent Orange examination or provide 
any medical records showing complaints or treatments for 
headaches.  Moreover, the veteran has not provided any 
competent medical evidence relating his headache disorder to 
military service, to include as a result of exposure to 
herbicides.  Accordingly, service connection on a direct or 
presumptive basis is not warranted.  

The Board acknowledges the veteran's contentions that his 
headache disorder is related to service, specifically to 
exposure to herbicides.  The Board observes, however, that 
he, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Jones v. Brown, 
supra; Espiritu v. Derwinski, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a headache disorder, to include as a 
result of exposure to herbicides.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

Service connection for the residuals of a thyroidectomy, to 
include as a result of exposure to herbicides, is denied.

Service connection for skin cancer of the nose, to include as 
a result of exposure to herbicides, is denied.

Service connection for a headache disorder, to include as a 
result of exposure to herbicides, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


